DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16417990 filed on 5/21/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. In particular, the Applicant argues the following regarding the 102(a)(1) to claims 1-3,6-8,10-14,16-19:

    PNG
    media_image1.png
    374
    796
    media_image1.png
    Greyscale

The Examiner disagrees. The Prior art Fletcher does disclose a conductor that has a radial portion, and an axial portion, and therefore, the current flows in the conductor in the radial direction in the radial portion and in the axial direction in the axial portion. That is identical to the claimed invention in claim 1. That being said, claim 1 as amended is still anticipated by Fletcher.
	The Applicant also argue that claims 4-5,9, and 15 are patentable over the applied arts because claim 1 on which they depend is allegedly patentable over Fletcher. Based on the above discussion regarding the 102 rejection of claim 1, the 103 rejections of claims 4-5,9, and 15 are valid.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6: the new limitations of claim 6, “…a rotor presenting a smooth surface created by the winding segments, core material and bonding agent adjacent…”, such features constitutes a new subject matter and were not introduced in the original filing.
Regarding claim 20: the newly claimed elements “…buss, or control circuit” constitutes a new subject matter and were not introduced in the original filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of new claim 20, …”or connecting to any other segment, or buss, or control circuit” is not clear as written as it is not clear what is being connected? The electric current? The Applicant is to explain.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 6 – 8, 10 – 14, 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard Fletcher (GB 2358523; Hereinafter, “Fletcher”).
Regarding claim 1: Fletcher discloses an axial flux electrical machine (title and fig. 1), having a plurality of circumferentially arranged current-carrying stator segments (one of the segments seen in Fig. 1A.a) with distributed stator portions (38, 39; fig. 1A.c) that lie in at least one stator plane(s) (2; the Examiner interpret every element ends with (s) as a plural, for example plane(s)=planes, rotor(s)=rotors,…etc.) perpendicular to the rotational axis (shaft 6) and lie (fig. 1) in at least one stator plane (stator 2) parallel to said axis (16),

    PNG
    media_image2.png
    320
    1074
    media_image2.png
    Greyscale

with current (interpreted as electrical current) flowing in an axial direction (in the “axial portion” of the stator conductor as seen in the annotated fig. 1 below) along said stator segment (shown above).

    PNG
    media_image3.png
    610
    1198
    media_image3.png
    Greyscale

Regarding claim 2/1: Fletcher discloses the limitations of claim 1 and further discloses that said stator portions (38, 39) have a slot (the gap between 38 and 39 seen in fig. 1A. c above) between legs of said portion for coolant (the air flow 15).
Regarding claim 3/1: Fletcher discloses the limitations of claim 1 and further discloses that said stator segments (see in fig. 1A.a) electrical connection(s) (10), bridge(s) (10) or interconnections (10), and or solder joints between said segments (Fig. 1A. e) occur beyond the axial extent of axial flux (the annotated fig. 1 above) generated between first and last flux generating rotors (rotors 3 as seen in fig. 1 above) within said machine (the electrical machine in fig. 1 above).
Regarding claim 6/1: Fletcher discloses the limitations of claim 1 and further discloses that stator portions (in fig. 1A.a) placed parallel (as seen in fig. 1, the legs 38, 39 of the portions are parallel) and near a rotor (3; fig. 1) presenting a smooth surface (the rotor surface facing the stator which has no roughness/irregularities or burrs) created by the winding segments (fig. 1A.a), core material and bonding agent adjacent (the stator core and the adhesive attaching the permanent magnets) to said rotor that allows adhesion or boundary layer type effects to propel, draw, or move coolant (air flow 15) from the inner region near the central shaft to the outer region (see the arrows in fig. 1) as the rotor turns about the central axis with or without assistance from vanes, blades, or surface roughening treatments (fins 16 are optional as disclosed in at least page 3, last paragraph).
Regarding claim 7/1: Fletcher discloses the limitations of claim 1 and further discloses stator (2) that allows coolant (air or liquid cooling) to travel from the outer region (the axially outer side at12 and 14) of the machine to the inner region (at the stator 2) of the machine and then to travel from the inner region to the outer region (the radially outer region) parallel to a rotor face (see the arrows in fig. 1) with said coolant not having to pass any other rotor faces (it passes once) before exiting machines stator windings (fig. 1).
Regarding claim 8/1: Fletcher discloses the limitations of claim 1 and further discloses that flux enhancing material (cores 7) between stator sections (seen in fig. 1) and or portions that assist or direct coolant towards the central axis.
Regarding claim 10/1: Fletcher discloses the limitations of claim 1 and further discloses that a rotor (3) having a plurality of flux generating devices (magnets 4) on, or in, or otherwise attached to said rotors (3) spaced circumferentially (claim 2) in a manner as to generate magnetic flux axially from the parallel faces of said rotor (3).
Regarding claim 11/1: Fletcher discloses the limitations of claim 1 and further discloses axial flux termination or flux return devices (the body of ferromagnetic backing plates of rotor 3 in which the magnets 4 are embedded) near either axial extent of said machine (close to the case 1 in the axial direction) attached to the outermost faces of the outermost facing rotor (3)(fig. 1).
Regarding claim 12/1: Fletcher discloses the limitations of claim 1 and further discloses flux termination or flux return device (case 1) that are affixed to the machine beyond outermost parallel faces of outermost rotors (3).
Regarding claim 13/1: Fletcher discloses the limitations of claim 1 and further discloses rotating flux termination device (ferromagnetic backing of rotor 3 in which magnets 4 are embedded) attached to the central axis shaft (6; fig. 1).
Regarding claim 14/1: Fletcher discloses the limitations of claim 1 and further discloses at least one stator (2), and a casing or shell (1) that has coolant openings (12 - 15) that allow media (understood as “coolant media”, such as air or liquid) to flow into and out of said casing (1) first passing through stators (the casing 1 is part of the stator) and then past a rotor face (fig. 1) exiting casing through second opening (15) with openings being radially (opening 15) or axially disposed in the outer portion (radially outer portion) of said casing (1).
Regarding claim 16/1: Fletcher discloses the limitations of claim 1 and further discloses that said winding portions (fig. 1A.a) consisting of at least two legs (11) which arc, lean, or bend in opposite directions (fig. 1A.a) then bend in the same general direction (to meet at 40) with spacing between legs allowing a leg to cross a flux source (from magnets 4) of one direction or polarity (at one of the magnets 4) while another leg crosses a flux source of the opposite direction or polarity (from other magnet of alternating polarities as disclosed in claim 2).
Regarding claim 17: Fletcher discloses an axial flux electrical machine (title and fig. 1), having a plurality of circumferentially arranged current-carrying stator segments (seen in fig. 1A.a) with distributed stator portions (legs 38, 39) that lie in at least one stator plane (2) perpendicular to the rotational axis (shaft 16) and lie in at least one stator plane (2) parallel to said axis (shaft 16) with conductive segments (the conductors in fig. 1A.a and collectively seen in 1B) assembled about a shaft (16) with rotors (3) previously (during manufacturing) installed (fig. 1) onto said shaft (6).
Regarding claim 18/17: Fletcher discloses the limitations of claim 16 and further discloses that a stator (stator conductor segments in fig. 1A.a forming the windings in fig. 1B) that is assembled in sections (fig. 1A.a) to be placed around said shaft (fig. 1B) with rotors (3) installed.
Regarding claim 19/1: Fletcher discloses the limitations of claim 1 and further discloses spacers (32) assembled between rotors (3; fig. 2) on a common shaft (16) with said spacers containing fins (16), slots, grooves, or other treatments to assist movement of coolant media between rotor and stator faces (air flow 15).
Regarding claim 20: Fletcher discloses an axial flux electrical machine (title and fig. 1), having a plurality of circumferentially arranged current-carrying stator segments (seen in fig. 1A.a) with distributed stator portions (legs 38, 39) that lie in at least one stator plane(s) (right and left of claim 1 which is perpendicular to shaft 6) perpendicular to the rotational axis (6) and lie in at least one stator plane(s) parallel (right and left of fig. 1) to said axis (6) with current flowing in an axial direction (in the “axial portion” of the stator conductor as seen in the annotated fig. 1 below) along said stator segment over and or between a plurality of rotors (two rotors 3 are shown in fig. 1) prior to flowing radially around (in the radial portion shown below) the central axis (6) or connecting to any other segment, or buss, or control circuit.

    PNG
    media_image3.png
    610
    1198
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 5 are is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Sakai (US 5619087; Hereinafter, “Sakai”).
Regarding claim 4/1: Fletcher discloses the limitations of claim 1 and further discloses that said stator (2) comprised of interleaving stator segments (fig. 1A.a, and fig. 1B) with said stator segments (plurality of segments in 1B).
Fletcher does not show that segments having a formed slot between portions of at least 2 legs of a said stator segment that is of an asymmetrical length radially to other stator portions allowing for a pathway being formed between adjacent portions slots near the central axis of said electrical machine for coolant flow.
Sakai discloses (see stator coils in fig. 5) segments (the phase windings 17) having a formed slot between portions of at least 2 legs of a said stator segment (the annotated fig. 5 below) that is of an asymmetrical length radially to other stator portions (the 3 different phase portions) allowing for a pathway being formed between adjacent portions slots near the central axis of said electrical machine for coolant flow.

    PNG
    media_image4.png
    839
    1074
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator windings of the electrical machine of Fletcher with stator segment that is of an asymmetrical length radially to other stator portions allowing for a pathway being formed between adjacent portions slots near the central axis of said electrical machine for coolant flow as disclosed by Sakai to increase the cooling capacity of the machine thus to decrease the machine losses.
Regarding claim 5/1: Fletcher discloses the limitations of claim 1 but does not disclose that said stator segments have a formed slot between portion legs of said stator segment with said legs being asymmetrical to one another allowing for each leg of said portion to cross flux paths of opposite polarity, generated by a magnetic source consists of magnets, or electromagnets, or coils, or Halbach array, or any combination thereof, or Halbach array, in, on, or otherwise attached to a rotor.
Sakai discloses said stator segments (the 3 phase windings in fig. 5) have a formed slot between portion legs of said stator segment (the annotated fig. 5 above) with said legs being asymmetrical (having different radial length as seen in fig. 5) to one another allowing for each leg of said portion to cross flux paths of opposite polarity (marked as N and S in fig. 3) , generated by a magnetic source (consisting of magnets, or electromagnets, or coils, or Halbach array, or any combination thereof in, on, or otherwise attached to a rotor)(permanent magnets  25a).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator windings of the electrical machine of Fletcher with said stator segments have a formed slot between portion legs of said stator segment with said legs being asymmetrical to one another allowing for each leg of said portion to cross flux paths of opposite polarity, generated by a magnetic source consists of magnets, or electromagnets, or coils, or Halbach array, or any combination thereof, or Halbach array, in, on, or otherwise attached to a rotor as disclosed by Sakai to maximize the flux by forming the opposite sides of the magnet with opposite poles thus increase the machine efficiency.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Butterfield (US 20080042515; Hereinafter, “Butterfield”).
Regarding claim 9/1: Fletcher discloses the limitations of claim 1 but does not disclose a rotor that have a plurality of flux generating devices arranged in a dual Halbach pattern on alternating sides of rotors.
Butterfield discloses a rotor (50) that have a plurality of flux generating devices (44) arranged in a dual Halbach pattern (para [0056]) on alternating sides of rotors.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of the electrical machine of Fletcher with a rotor that have a plurality of flux generating devices arranged in a dual Halbach pattern on alternating sides of rotors as disclosed by Butterfield to re-focus the magnetic field (para [0056]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher.
Regarding claim 15/1: Fletcher discloses the limitations of claim 1 and further discloses rotors (3) stators (2; fig. 1, and 6) and a housing, shell, or casing (1) that has openings (12 – 15) that allow media to flow (air or liquid) from the furthest radial extent (15) of the rotor/stator combination towards the central axis (shaft 16) between said segments before ultimately exiting axially (12) between said segment portion and rotor.
And however the direction of the air flow is reversed in Fletcher, it is obvious for a person having ordinary skill in the art to reverse the air flow direction by simple known techniques such as rerouting the fins 16 direction.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to reroute the direction of the air flow of Fletchers machine to increase the cooling efficiency by letting the air to pass to the windings first then exit axially. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832